 

Exhibit 10.8

 

QUICKLOGIC CORPORATION
2009 EMPLOYEE STOCK PURCHASE PLAN

(As Amended on March 6, 2019)

 

1.PURPOSE.  The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions.  It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended.  The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2.DEFINITIONS.

(a)“Applicable Laws” shall mean the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or shall be, granted under the Plan.

(b)“Board” shall mean the Board of Directors of the Company or any committee
thereof designated by the Board in accordance with Section 14 of the Plan.

(c)“Code” shall mean the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein shall be a reference to any successor
or amended section of the Code.

(d)“Common Stock” shall mean the common stock of the Company.

(e)“Company” shall mean QuickLogic Corporation, a Delaware corporation.

(f)“Compensation” shall mean all base straight time gross earnings, overtime and
incentive/variable compensation, but exclusive of bonuses and other
compensation.

(g)“Designated Subsidiary” shall mean any Subsidiary which has been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

(h)“Eligible Employee” shall mean any individual who is a common law employee of
the Company or any of its Designated Subsidiaries and is customarily employed
for at least twenty (20) hours per week and more than five (5) months in any
calendar year by the Company or such Designated Subsidiary.  For purposes of the
Plan, the employment relationship shall be treated as continuing intact while
the individual is on sick leave or other leave of absence approved by the
Company or the Designated Subsidiary.  Where the period of leave exceeds three
(3) months and the individual's right to reemployment is not guaranteed either
by statute or by contract, the employment relationship shall be deemed to have
terminated three (3) months and one (1) day following the commencement of such
leave.  The Board, in its discretion, from time to time may, prior to an
Offering Date for all options to be granted on such Offering Date, determine (on
a uniform and nondiscriminatory basis) that the definition of Eligible Employee
shall or shall not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Board in its discretion), (ii)
customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Board in its discretion), (iii)
customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Board in its discretion), (iv)
is an executive, officer or other manager, or (v) is a highly compensated
employee under Section 414(q) of the Code.

1

 

--------------------------------------------------------------------------------

 

(i)“Enrollment Date” shall mean the first Trading Day of each Offering Period.

(j)“Exercise Date” shall mean the last Trading Day of each Offering Period.

(k)“Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of the Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day on the date of such determination, as reported in
The Wall Street Journal or such other source as the Board deems reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(l)“New Exercise Date” means a new Exercise Date set by shortening any Offering
Period then in progress.

(m)“Offering Periods” shall mean the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, commencing
on the first Trading Day on or after May 15 and November 15 of each year and
terminating on the last Trading Day in the periods ending six months later.  For
example, an Offering Period under the Plan shall commence with the first Trading
Day on or after May 15, 2009 and end on the last Trading Day on or before
November 14, 2009.  The duration and timing of Offering Periods may be changed
pursuant to Sections 4 and 20 of this Plan.

(n)“Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(o)“Participant” means an Eligible Employee who (a) has become a Participant in
the Plan pursuant to Section 5 and (b) has not ceased to be a Participant
pursuant to Section 10 or Section 11.

(p)“Plan” shall mean this 2009 Employee Stock Purchase Plan.

(q)“Purchase Price” shall mean 85% of the Fair Market Value of a share of Common
Stock as determined pursuant to Section 4; provided, however, that the Purchase
Price may be adjusted by the Board pursuant to Section 20.

(r)“Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.

(s)“Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(t)“Trading Day” shall mean a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.

3.ELIGIBILITY.

2

 

--------------------------------------------------------------------------------

 

(a)Any individual who is an Eligible Employee on a given Enrollment Date shall
be eligible to participate in the Plan.  This Plan shall not confer upon any
Eligible Employee any right with respect to the continuation of his or her
employment with the Company or any Designated Subsidiary, nor shall it restrict,
limit, or interfere in any way with the right of the Company or any Designated
Subsidiary to terminate the employment relationship of any Eligible Employee at
any time, with or without cause.

(b)Any provisions of the Plan to the contrary notwithstanding, no Eligible
Employee shall be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Eligible Employee (or any other person whose
stock would be attributed to such Eligible Employee pursuant to Section 424(d)
of the Code) would own capital stock of the Company or any Parent or Subsidiary
of the Company and/or hold outstanding options to purchase such stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of the capital stock of the Company or of any Parent or Subsidiary of
the Company, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans (as defined in Section 423 of the Code)
of the Company or any Parent or Subsidiary of the Company accrues at a rate
which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock (determined
at the Fair Market Value of the shares at the time such option is granted) for
each calendar year in which such option is outstanding at any time, as
determined in accordance with Section 423 of the Code and the regulations
thereunder.

4.OFFERING PERIODS.  

(a)The Plan shall be implemented by either of the following Offering Periods,
which shall be determined by the Board prior to the applicable Offering Period:

(i)A six (6) month Offering Period commencing on the first Trading Day on or
after May 15 and November 15 each year, or on such other date as the Board shall
determine, and continuing thereafter until terminated in accordance with Section
20 hereof or changed pursuant to this Section 4(a) and with a Purchase Price
equal to 85% of the Fair Market Value of a share of Common Stock on the Exercise
Date (a “Purchase Date Offering Period”); or

(ii)A six (6) month Offering Period commencing on the first Trading Day on or
after May 15 and November 15 each year, or on such other date as the Board shall
determine, and continuing thereafter until terminated in accordance with Section
20 hereof or changed pursuant to this Section 4(a) and with a Purchase Price
equal to 85% of the Fair Market Value of a share of Common Stock on the
Enrollment Date or on the Exercise Date, whichever is lower (a “Look-Back
Offering Period”).

Notwithstanding the foregoing, if the Board does not determine the type of
Offering Period prior to the start of the applicable Offering Period, the
default Offering Period shall be the Purchase Date Offering Period as described
in Section 4(a)(i) above.

(b)The Board shall have the power to change the duration of Offering Periods
(including the commencement dates thereof) and to implement Offering Periods
with multiple purchase periods with respect to future offerings without
shareholder approval if such change is announced at least five (5) days prior to
the scheduled beginning of the first Offering Period to be affected thereafter.

5.PARTICIPATION.

(a)An Eligible Employee may become a Participant in the Plan only by (i)
submitting a subscription agreement authorizing payroll deductions in a form
determined by the Board (which may be similar to the form attached hereto as
Exhibit A) to the Company’s payroll office (or its designee), on or before a
date prescribed by the Board prior to an applicable Enrollment Date, or
(ii) following an electronic or other enrollment procedure prescribed by the
Board.  Participants in the offering period under the Company’s 1999 Employee
Stock Purchase Plan (the “1999 ESPP”) beginning on or about November 15, 2008
will automatically be enrolled in the initial Offering Period under this Plan
commencing on the first Trading Day on or after May 15, 2009 at the same
contribution levels as last elected under the 1999 ESPP.

3

 

--------------------------------------------------------------------------------

 

6.PAYROLL DEDUCTIONS.

(a)At the time a Participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding twenty percent (20%) of the Compensation which
he or she receives on each pay day during the Offering Period.

(b)Payroll deductions for a Participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the Participant as provided in Section 10 hereof.

(c)All payroll deductions made for a Participant shall be credited to his or her
account under the Plan and shall be withheld in whole percentages only.  A
Participant may not make any additional payments into such account.

(d)A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may (i) increase or decrease the rate of his
or her payroll deductions during a Purchase Date Offering Period, or (ii) only
decrease the rate of his or her payroll deductions during a Offering Period, in
either case by (A) properly completing and submitting to the Company’s payroll
office (or its designee), on or before a date prescribed by the Board prior to
an applicable Exercise Date, a new subscription agreement authorizing a change
in payroll deduction rate in the form provided by the Board for such purpose, or
(B) following an electronic or other procedure prescribed by the Board.  If a
Participant has not followed such procedures to change the rate of payroll
deductions, the rate of his or her payroll deductions shall continue at the
originally elected rate throughout the Offering Period and future Offering
Periods (unless terminated as provided in Section 10).  The Board may, in its
discretion, limit the number of payroll deduction rate changes that may be made
by Participants during any Offering Period, and may establish such other
conditions or limitations as it deems appropriate for Plan administration.  Any
change in payroll deduction rate made pursuant to this Section 6(d) shall be
effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement unless the
Company, in its sole discretion, elects to process a given change in payroll
deduction rate more quickly.  A Participant’s subscription agreement shall
remain in effect for successive Offering Periods unless terminated as provided
in Section 10 hereof; provided, however, that in the event a Participant changes
his or her rate of payroll deductions during an Offering Period to zero percent
(0%) and does not withdraw pursuant to Section 10 prior to the beginning of the
subsequent Offering Period, the Participant’s payroll deductions shall
recommence for the subsequent Offering Period at the rate originally elected by
the Participant as of the beginning of the prior Offering Period.

(e)Notwithstanding the foregoing, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(b) hereof, a Participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period.  Subject to Section 423(b)(8) of the Code and Section 3(b) hereof,
payroll deductions shall recommence at the rate originally elected by the
Participant effective as of the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 10 hereof.

(f)At the time the option is exercised, in whole or in part, or at the time some
or all of the Company’s Common Stock issued under the Plan is disposed of, the
Participant must make adequate provision for amounts not in excess of the
minimum statutory federal, state, or any other tax liability payable to any
authority, national insurance, social security or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Stock.  At any time, the Company or the employing
Designated Subsidiary, as applicable, may, but shall not be obligated to,
withhold from the Participant’s compensation amounts not in excess of the
applicable minimum statutory withholding obligations, including any withholding
required to make available to the Company or the employing Designated
Subsidiary, as applicable, any tax deductions or benefits attributable to sale
or early disposition of Common Stock by the Eligible Employee.  If the Company
allows the Participant to settle such tax withholding obligations by remitting
to the Company shares of Common Stock issued upon exercise, then the Participant
may not elect to withhold amounts in excess of the applicable minimum statutory
federal, state, or other tax obligations withheld at the time of exercise or
disposal.

4

 

--------------------------------------------------------------------------------

 

7.GRANT OF OPTION.  On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Eligible Employee’s payroll deductions
accumulated prior to such Exercise Date and retained in the Participant’s
account as of the Exercise Date by the applicable Purchase Price; provided that
in no event shall an Eligible Employee be permitted to purchase during each
Offering Period more than 1,428 shares of the Company’s Common Stock (subject to
any adjustment pursuant to Section 19), and provided further that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 13
hereof.  The Board may, for future Offering Periods, increase or decrease, in
its absolute discretion, the maximum number of shares of the Company’s Common
Stock an Eligible Employee may purchase during each Offering Period.  Exercise
of the option shall occur as provided in Section 8 hereof, unless the
Participant has withdrawn pursuant to Section 10 hereof.  The option shall
expire on the last day of the Offering Period.

8.EXERCISE OF OPTION.

(a)Unless a Participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option shall be purchased for such Participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her
account.  No fractional shares shall be purchased; any payroll deductions
accumulated in a Participant’s account which are not sufficient to purchase a
full share shall be retained in the Participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the Participant as provided in
Section 10 hereof.  Any other monies left over in a Participant’s account after
the Exercise Date shall be returned to the Participant.  During a Participant’s
lifetime, a Participant’s option to purchase shares hereunder is exercisable
only by him or her.

(b)If the Board determines that, on a given Exercise Date, the number of shares
of Common Stock with respect to which options are to be exercised may exceed (i)
the number of shares of Common Stock that were available for sale under the Plan
on the Enrollment Date of the applicable Offering Period, or (ii) the number of
shares of Common Stock available for sale under the Plan on such Exercise Date,
the Board may in its sole discretion (x) provide that the Company shall make a
pro rata allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect, or (y) provide
that the Company shall make a pro rata allocation of the shares available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date, and terminate any or all Offering Periods
then in effect pursuant to Section 20 hereof.  The Company may make a pro rata
allocation of the shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
shareholders subsequent to such Enrollment Date.

9.DELIVERY.  As promptly as reasonably practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall arrange the delivery to
each Participant, as appropriate, the shares purchased upon exercise of his or
her option in a form determined by the Board (in its sole discretion) and
pursuant to rules established by the Board.  The Company may permit or require
that shares be deposited with a broker designated by the Company or to a
designated agent of the Company, and the Company may utilize electronic or
automated methods of share transfer.  The Company may require that shares be
retained with such broker or agent for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares.  No Participant shall have any voting, dividend, or other
shareholder rights with respect to such shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

10.WITHDRAWAL.

(a)A Participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s payroll office (or
its designee) a written notice of withdrawal in the form prescribed by the Board
for such purpose

5

 

--------------------------------------------------------------------------------

 

(which may be similar to the form attached hereto as Exhibit B), or (ii)
following an electronic or other withdrawal procedure prescribed by the
Board.  All of the Participant’s payroll deductions credited to his or her
account shall be paid to such Participant promptly after receipt of notice of
withdrawal and such Participant’s option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for such Offering Period.  If a Participant withdraws from
an Offering Period, payroll deductions shall not resume at the beginning of the
succeeding Offering Period unless the Participant re-enrolls in the Plan in
accordance with the provisions of Section 5.

(b)A Participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.

11.TERMINATION OF EMPLOYMENT.  Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares under the Plan
shall be returned to such Participant or, in the case of his or her death, to
the person or persons entitled thereto under Section 15 hereof, and such
Participant's option shall be automatically terminated.

12.INTEREST.  No interest shall accrue on the payroll deductions of a
Participant in the Plan.

13.STOCK.

(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
842,857 shares of Common Stock.

(b)Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant shall only have the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to such shares.

(c)Shares of Common Stock to be delivered to a Participant under the Plan shall
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.

14.ADMINISTRATION.  The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board, which shall be constituted to
comply with Applicable Laws.  The Board or its committee shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan.  Every finding, decision and determination made by the Board or
its committee shall, to the full extent permitted by law, be final and binding
upon all parties.  Notwithstanding any provision to the contrary in this Plan,
the Board or its committee may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States.  Without limiting the generality of the foregoing, the Board or
its committee is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, handling of payroll
deductions, making of contributions to the Plan (including, without limitation,
in forms other than payroll deductions), establishment of bank or trust accounts
to hold payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements, withholding procedures and handling of stock certificates which
vary with local requirements.

6

 

--------------------------------------------------------------------------------

 

15.DESIGNATION OF BENEFICIARY.

(a)A Participant may file a designation of a beneficiary who is to receive any
shares of Common Stock and cash, if any, from the Participant’s account under
the Plan in the event of such Participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such Participant of
such shares and cash.  In addition, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the
option.  If a Participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.

(b)Such designation of beneficiary may be changed by the Participant at any time
by notice in a form determined by the Board.  In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

(c)All beneficiary designations shall be in such form and manner as the Board
may designate from time to time.

16.TRANSFERABILITY.  Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant.  Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

17.USE OF FUNDS.  All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.  Until shares of
Common Stock are issued, Participants shall only have the rights of an unsecured
creditor with respect to such shares.

18.REPORTS.  Individual accounts shall be maintained for each Participant in the
Plan.  Statements of account shall be given to participating Eligible Employees
at least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Common Stock purchased
and the remaining cash balance, if any.

19.ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, LIQUIDATION, MERGER
OR ASSET SALE.

(a)Changes in Capitalization.  In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company, or
other similar change in the corporate structure of the Company affecting the
Common Stock occurs, the number and class of Common Stock of the Reserves, the
Purchase Price per share and the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised, and the numerical
limits of Sections 7 and 13 shall be automatically proportionately adjusted.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date, and shall terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Board.  The New Exercise Date shall be before the date of the
Company’s proposed dissolution or liquidation.  The Board shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the

7

 

--------------------------------------------------------------------------------

 

Participant’s option has been changed to the New Exercise Date and that the
Participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

(c)Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.  In the event that the successor
corporation refuses to assume or substitute for the option, any Offering Periods
then in progress shall be shortened by setting a New Exercise Date on which such
Offering Period shall end.  The New Exercise Date shall occur before the date of
the Company’s proposed sale or merger.  The Board shall notify each Participant
in writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

20.AMENDMENT OR TERMINATION.

(a)The Board of Directors of the Company, in its sole discretion, may amend,
suspend, or terminate the Plan, or any part thereof, at any time and for any
reason.  If the Plan is terminated, the Board, in its sole discretion, may elect
to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Exercise Date
(which may be sooner than originally scheduled, if determined by the Board in
its discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19).  If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts which have not been used to purchase shares of Common
Stock shall be returned to the Participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.

(b)Without shareholder consent and without limiting Section 20(a), the Board (or
its committee) shall be entitled to change the Offering Periods (however, in no
event shall an Offering Period exceed 12 months), limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.

(c)In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify, amend or terminate
the Plan to reduce or eliminate such accounting consequence including, but not
limited to:

(i)amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards 123(R), including with respect to an Offering
Period underway at the time;

(ii)altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(iii)shortening any Offering Period by setting a New Exercise Date, including an
Offering Period underway at the time of the Board action;

(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as payroll deductions; and

8

 

--------------------------------------------------------------------------------

 

(v)reducing the maximum number of shares a Participant may purchase during any
Offering Period.

Such modifications or amendments shall not require shareholder approval or the
consent of any Plan Participants.

21.NOTICES.  All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

22.CONDITIONS UPON ISSUANCE OF SHARES.  Shares of Common Stock shall not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23.TERM OF PLAN.  The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the
Company.  It shall continue in effect for a term of ten (10) years until March
5, 2029, unless sooner terminated under Section 20 hereof.

 

 

 

9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

QUICKLOGIC CORPORATION

 

2009 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

_____ Purchase Period:

Original Application (New Enrollment)Enrollment Date:

Change in Payroll Deduction Rate

Change of Beneficiary(ies)

 

1.

hereby elects to participate in the QuickLogic Corporation 2009 Employee Stock
Purchase Plan (the “Employee Stock Purchase Plan”) and subscribes to purchase
shares of the Company’s Common Stock in accordance with this Subscription
Agreement and the Employee Stock Purchase Plan.

2.

I hereby authorize payroll deductions from each paycheck in the amount of
________% of my Compensation on each payday (from 0 to 20%) during the Offering
Period in accordance with the Employee Stock Purchase Plan.  (Please note that
no fractional percentages are permitted and only one reduction is allowed during
each 6-month period according to our plan document.)

3.

I understand that said payroll deductions will be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Employee Stock Purchase Plan.  I understand that if I do not
withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option and purchase Common Stock under the
Employee Stock Purchase Plan.

4.

I have received a copy of the complete Employee Stock Purchase Plan and its
accompanying prospectus.  I understand that my participation in the Employee
Stock Purchase Plan is in all respects subject to the terms of the Plan.

5.

Shares of Common Stock purchased for me under the Employee Stock Purchase Plan
should be issued in the name(s) of (Eligible Employee or Eligible Employee and
Spouse only).

6.

I understand that if I dispose of any shares received by me pursuant to the Plan
within 2 years after the Enrollment Date (the first day of the Offering Period
during which I purchased such shares) or 1 year after the Exercise Date,
whichever is later, I will be treated for federal income tax purposes as having
received ordinary income at the time of such disposition in an amount equal to
the excess of the fair market value of the shares at the time such shares were
purchased by me over the price which I paid for the shares.  I hereby agree to
notify the Company in writing within 30 days after the date of any disposition
of my shares and I will make adequate provisions for Federal, state or other tax
withholding obligations, if any, which arise upon the disposition of the Common
Stock.  The Company may, but will not be obligated to, withhold from my
compensation the minimum statutory amounts of applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by me.  If I dispose of such shares at any time after the expiration of the
2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (a) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (b) 15% of the fair market value of the shares
on the first day of the Offering Period.  The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

7.

I hereby agree to be bound by the terms of the Employee Stock Purchase
Plan.  The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.  

 

--------------------------------------------------------------------------------

 

8.

In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

NAME:  (Please print)

 

---------------------------------------------

(First)        (Middle)       (Last)

 

--------------------------------------    -------------------------------------

Relationship

 

-------------------------------------

(Address)

 

Employee’s Social

Security Number:

----------------------------------------------------

Employee’s Address:

----------------------------------------------------

 

----------------------------------------------------

 

----------------------------------------------------

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:

----------------    ----------------------------------------------------

Signature of Employee

 

-----------------------------------------------------

Spouse’s Signature (If beneficiary other than spouse)

 

2

 

--------------------------------------------------------------------------------

 

EXHIBIT B

QUICKLOGIC CORPORATION

 

2009 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

 

The undersigned Participant in the Offering Period of the QuickLogic Corporation
2009 Employee Stock Purchase Plan which began on ____________, ______ (the
“Enrollment Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period.  He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period.  The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated.  The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned shall be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

 

Name and Address of Participant:

 

------------------------------------------

 

------------------------------------------

 

------------------------------------------

 

Signature:

 

------------------------------------------

 

Date:

-------------------------------------------

 

3

 